THOMAS, J. (concurring in part and dissenting in part).
I agree with the majority that the PCR court correctly denied Freiburger relief on the issues he raised concerning **256alleged violations of Brady v. Maryland3 and Crawford v. Washington.4 I also agree with the majority's decision to affirm the PCR court's refusal to grant relief due to trial counsel's alleged failure to use the Parnell Report when cross-examining Lt. Parnell. As to the Hoover letter, I do not dispute that Freiburger's trial counsel had been informed of its existence and that we should not address whether the evidence would have been admissible in view of the State's concession during oral argument. I write separately, however, because I would affirm the PCR court's findings that Freiburger's trial counsel was not ineffective for failing to introduce the letter and that this failure was not prejudicial to Freiburger.
"The burden is on the applicant in a post-conviction proceeding to prove the allegations in his application." Brannon v. State, 345 S.C. 437, 439, 548 S.E.2d 866, 867 (2001) (citation omitted). Although "[a]n appellate court must affirm the PCR court's decision when its findings are supported by any evidence of probative value, ... an appellate court will not affirm the decision when it is not supported by any probative evidence." Id. (citations omitted).
"To establish the requisite prejudice necessary to prove a claim of ineffective assistance of counsel, [a PCR applicant] must demonstrate that his attorney's errors had an effect on the judgment against him." Edwards v. State, 392 S.C. 449, 458-59, 710 S.E.2d 60, 65 (2011). To accomplish this, the applicant "must show that there is a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome." Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). "[W]hen a defendant's conviction is challenged, 'the question is whether there is a reasonable probability that, absent the errors, the fact finder would have had a reasonable doubt respecting guilt.' " Ard v. Catoe, 372 S.C. 318, 331, 642 S.E.2d 590, 596 (2007) (quoting Strickland, 466 U.S. at 695, 104 S.Ct. 2052 ).
**257The PCR court found Freiburger failed to satisfy his burden to demonstrate with any credible probative evidence that use of the Hoover letter would have made the outcome of the trial any different. To support this finding, the court noted that at the PCR hearing, firearms expert Lt. Parnell was cross-examined regarding the letter and the results of the cross-examination were not useful to Freiburger. The court further found Parnell's testimony would probably have been detrimental to Freiburger had the cross-examination been conducted during his trial. I agree with the PCR court's assessment of Parnell's testimony and would hold this is evidence that would support the PCR court's finding that use of the Hoover letter at trial would most likely not have benefited Freiburger.
During the PCR hearing, Parnell acknowledged that he was familiar with the letter and knew it stated that Lt. Cate was of the opinion the Dreher weapon was used to kill the victim. However, Parnell also mentioned that the letter revealed that Cate, though his opinion was based on bullet comparisons, "withheld a formal report because of the condition of the bullet." Furthermore, the letter was addressed to the attention of the Firearms Laboratory of the Federal Bureau of Investigation, and as Parnell acknowledged on cross-examination, "was written for the purpose of obtaining, attempting to obtain assistance from the FBI in doing an additional examination of the bullet." Parnell also testified that the bullet was in three fragments and showed signs of twisting and distortion that could have complicated the *399identification procedure. Furthermore, as Parnell testified, the letter mentioned that Cate did not document his opinion in a formal report and suggested he was reluctant to do this because the condition of the bullet undermined his confidence in his identification of the murder weapon. Therefore, although I agree with the majority that Cate's opinion, as stated in the Hoover letter, did not support Cayton's positive identification of the Freiburger gun, I would hold the letter, when considered in its entirety, presented only a differing but still tentative conclusion that another weapon was involved. At best, then, the Hoover letter would only emphasize the difficulty law enforcement had in determining in 1961 who owned the .32 caliber Harrington and Richardson revolver that killed the victim, an **258uncertainty that should have been readily apparent in view of the other evidence presented at trial and the fact that many years passed before anyone was charged in the case. To the extent the letter presented a different opinion about the murder weapon, it also suggested that the individual to whom the opinion was attributed had valid concerns about the reliability of his identification and the condition of the physical evidence upon which this identification was based.
The majority also finds introduction of the Hoover letter would have been beneficial to Freiburger as a means to impeach Carl Stokes. The PCR court did not rule on this issue, and Freiburger, though he moved to alter or amend the judgment, did not request specific findings of fact or conclusions of law on whether the letter would have discredited Stokes's testimony; therefore, I would not hold Freiburger is entitled to PCR based on this rationale. See Pruitt v. State, 310 S.C. 254, 255, 423 S.E.2d 127, 128 (1992) ("[W]e are not abandoning the general rule that issues must be raised to, and ruled on by, the post-conviction judge to be preserved for appellate review.") (quoted in Marlar v. State, 375 S.C. 407, 410, 653 S.E.2d 266, 267 (2007) ).
For the foregoing reasons, I would affirm the denial of PCR.

Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).


Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004).